Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT
                                      MIAMI DIVISION


 THE HARTFORD STEAM BOILER
 INSPECTION AND INSURANCE COMPANY,
 a foreign corporation,

         Plaintiff,                                      CASE NO.: ______________

 vs.

 SPACE 01 CONDO ASSOCIATION, INC.

         Defendant

 ________________________________/

                       COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff, THE HARTFORD STEAM BOILER INSPECTION AND INSURANCE

 COMPANY (“HSB”), by and through its attorneys, files this Complaint for Declaratory

 Judgment against Defendant, SPACE 01 CONDO ASSOCIATION, INC. (“Defendant”),

 and alleges as follows:

         1.      This is an action for Declaratory Judgement pursuant to 28 U.S.C. §2201.

         2.      Venue is properly laid in the Southern District of Florida, Miami Division,

 pursuant to 28 U.S.C. §1391(a) because the Defendant’s principal place of business is

 within this judicial district.

         3.      The matter in controversy exceeds the sum of $75,000, exclusive of

 attorney’s fees, interest and costs, based on the Defendant’s demand for payment in

 the amount of $136,895.00.




                                               1
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 8




        4.      At all times material hereto Plaintiff, HSB, was and is a Connecticut

 corporation with its principal place of business in Hartford, Connecticut. Thus HSB is a

 citizen of Connecticut.

        5.      HSB is an insurance carrier authorized to do business in the State of

 Florida.

        6.      At all times material to this action Defendant, SPACE 01 CONDO

 ASSOCIATION, INC., was and is a Florida corporation with its principle place of

 business office located at 7934 West Drive, North Bay Village, Florida 33141. Thus

 Defendant is a citizen of Florida.

        7.      There is complete diversity of citizenship between the parties within the

 meaning of 28 U.S.C. §1332 because HSB is a citizen of Connecticut and Defendant is

 a citizen of Florida.

        8.      HSB      issued   equipment   breakdown   policies   of   insurance,   Policy

 FBP2336904, to Defendant insuring certain equipment and property located at 7934

 West Drive, North Bay Village, Florida 33141, for the period of August 26, 2017 through

 August 26, 2018, and August 26, 2018, through August 26, 2019. A copy of each Policy

 is attached as Exhibit “A” and Exhibit “B” respectively.

        9.      In June 2018, the elevators were allegedly exposed to water intrusion.

 This was not reported to HSB.

        10.     In November 19, 2018, the Defendant hired National Elevator, Inc. to

 perform tests on the elevators. National Elevator performed a 5-year full load drop test

 for the elevators. During the drop test the North elevator’s brakes grabbed unevenly

 causing bending of the platform and elevator car.


                                               2
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 8




       11.    In November 2018, National Elevator rebuilt the safety components, as

 well as straightened and realigned bent steel components. National Elevator advised

 that the safety mechanism system had some rust which may have caused the problem.

 National Elevator cleaned the rust immediately after the incident.

       12.    On January 9, 2019, for the first time, the Defendant provided notice to

 HSB for damage to the North elevator car of the subject property.

       13.    National Elevator Company disassembled, repaired, cleaned and rebuilt

 the above-described safety mechanism, before HSB had an opportunity to inspect the

 safety mechanism, and observe the rust accumulation located in the safety mechanism.

       14.    The Defendant contends that a mechanical breakdown occurred that was

 a result of the brakes failing, however no documentation or information was provided to

 HSB to support this position.

       15.    HSB concluded, based on the available information and the lost

 opportunity to inspect the safety mechanism, that the above-descried elevator car did

 not experience an “accident”, but suffered damage as a result of rust accumulation.

                                         COUNT I

             DECLARATORY JUDGMENT TO DETERMINE APPLICABILITY
                          OF POLICY EXCLUSIONS

       16.    The allegations of Paragraphs 1 through 15 are re-alleged and

 incorporated by reference herein.

       17.    Both policies provide coverage for Equipment Breakdown, and, in

 pertinent part, the polices provide as follows (Form TEC150):

       A.     COVERAGE



                                             3
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 4 of 8




             This Equipment Breakdown Coverage provides insurance for a
             Covered Cause of Loss as defined in A.1. below. In the event of a
             Covered Cause of Loss, we will pay for loss as described in A.2.
             below.

             1.    Covered Cause of Loss

                   a.     “Accident” and Electronic Circuitry Impairment”

                          The following applies when Electronic Circuitry
                          Impairment is shown as Included in the Declarations:

                          The Covered Cause of Loss for this Equipment
                          Breakdown Coverage is an “accident” or “electronic
                          circuitry impairment.” Without an “accident” or
                          electronic circuitry impairment” there is no Equipment
                          Breakdown Coverage.

       18.   The policies define “Accident” as follows:

             G.    Definitions

                   1.     “Accident”

                          a.     “Accident means a fortuitous event that causes
                                 direct    physical  damage      to    “covered
                                 equipment.” The event must be one of the
                                 following:

                                 (1)    Mechanical       breakdown,       including
                                        rupture or bursting caused by centrifugal
                                        force;
                                 (2)    Artificially generated electrical current,
                                        including electrical arcing, that damages
                                        electrical devises, appliances or wires;
                                 (3)    Explosion, other than combustion
                                        explosion, of steam boilers, steam
                                        piping, steam engines or steam
                                        turbines;
                                 (4)    An event inside steam boilers, steam
                                        pipes, steam engines or steam turbines
                                        that damages such equipment;
                                 (5)    An event inside hot water boilers or
                                        other water hearing equipment that
                                        damages such equipment; or


                                           4
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 5 of 8




                                      (6)   Bursting, cracking or splitting.

        19.      HSB has made a determination that the Defendant’s claim is not covered

 because the event does not satisfy the definition of an “accident.”

        20.      Furthermore, HSB has determined that loss is not an “accident” pursuant

 to the following policy provision:

                 b.    None of the following is an “accident”, however caused and
                       without regard to whether such condition or event is normal
                       and expected or unusual and unexpected. However, if an
                       event as defined under 1.a. above results from any of the
                       following, it will be considered an “accident.”

                       (1)    Depletion, deterioration, rust, corrosion, erosion,
                              settling or wear and tear;
                       (2)    Any gradually developing condition;
                       (3)    Any defect, programming error, programming
                              limitation, computer virus, malicious code, loss of
                              “data,” loss of access, loss of use, loss of functionality
                              or other condition within or involving “data” or “media”
                              of any kind;
                       (4)    Contamination by a “hazardous substance”; or
                       (5)    Misalignment, miscalibration, tripping off-line, or any
                              condition which can be corrected by resetting,
                              tightening, adjusting or cleaning, or by the
                              performance of maintenance.

        21.      HSB issued a coverage denial letter to the Defendant on January 31, 2019

 based on the exclusion provided herein.        (See January 31, 2019, letter attached as

 Exhibit “C”).

        22.      Defendant indicated its disagreement with HSB’s interpretation of the

 terms of the policy. (See May 23, 2019, letter attached as Exhibit “D”).

        23.      The parties are in doubt as to their legal rights and obligations in this

 situation and, therefore, seeks a judicial determination of its rights with respect to the

 policy exclusion provided herein.


                                               5
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 6 of 8




        24.    Defendant has a direct interest which would be affected by a declaratory

 judgment in this action. It is therefore properly joined as a party to this Declaratory

 Judgment action.

        25.    There is a present and bona fide controversy between the parties and

 HSB is in need of a judicial declaration to protect its rights and to determine its rights,

 duties and obligations.

        26.    All conditions precedent to the maintenance of this declaratory judgment

 action have been complied with, met or waived.

        WHEREFORE, Plaintiff, THE HARTFORD STEAM BOILER INSPECTION AND

 INSURANCE COMPANY, respectfully requests that this Honorable Court determine

 that HSB’S exclusion applies to the Defendant’s claim and such other and further relief

 as this Honorable Court deems equitable and just.

                                         COUNT II

              DECLARATORY JUDGMENT TO DETERMINE APPLICABILITY
                           OF POLICY CONDITIONS

        27.    The allegations of Paragraphs 1 through 15 are re-alleged and

 incorporated by reference herein.

        28.    Each Policy provides coverage for Equipment Breakdown, and the policies

 provide in pertinent part (Form TEC150):

        6.     Duties in the Event of Loss or Damage

               You must see that the following are done in the event of loss or
               damage:

               a.     Give us a prompt notice of the loss or damage, including a
                      description of the property involved.



                                             6
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 7 of 8




                                            ***
               c.     Allow us a reasonable time and opportunity to examine the
                      property and premises before repair or replacement is
                      undertaken or physical evidence of the Covered Cause of
                      Loss is removed. But you must take whatever measures are
                      necessary for protection from further damage.

                                           ***
               f.     As often as may be reasonably required, permit us to inspect
                      your property, premises and records. Also permit us to take
                      samples of damaged and undamaged property for
                      inspection, testing and analysis, and permit us to make
                      copies from your books and records.

                                          ***
        29.    The Defendant failed to timely report the claim and allow HSB to inspect

 the loss.

        30.    HSB contends that the Defendant’s conduct is a violation of the insurance

 policies set forth above.

        31.    The parties are in doubt as to their legal rights and obligations in this

 situation and, therefore, seeks a judicial determination of its rights with respect to the

 policy exclusion provided herein.

        32.    Defendant has a direct interest which would be affected by a declaratory

 judgment in this action. It is therefore properly joined as a party to this Declaratory

 Judgment action.

        33.    There is a present and bona fide controversy between the parties and

 HSB is in need of a judicial declaration to protect its rights and to determine its rights,

 duties and obligations.

        34.    All conditions precedent to the maintenance of this declaratory judgment

 action have been complied with, met or waived.



                                             7
Case 1:19-cv-22809-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 8 of 8




       35.    HSB requests a jury trial on all issues so triable.

       WHEREFORE, Plaintiff, THE HARTFORD STEAM BOILER INSPECTION AND

 INSURANCE COMPANY, respectfully requests that this Honorable Court determine

 that Defendant’s conduct has violated the terms of the policy and such other and further

 relief as this Honorable Court deems equitable and just.

                                      BUTLER WEIHMULLER KATZ CRAIG LLP

                                      s/ Thomas A. Keller
                                      ___________________________________
                                      THOMAS A. KELLER
                                      Florida Bar No.: 0153354
                                      tkeller@butler.legal
                                      Secondary: lfarrell@butler.legal
                                      400 North Ashley Drive, Suite 2300
                                      Tampa, Florida 33602
                                      Telephone: (813) 281-1900
                                      Facsimile: (813) 281-0900
                                      Attorneys for Defendant, The Hartford Steam Boiler
                                      Inspection and Insurance Company




                                             8
